     Case 3:20-cv-00812-CAB-JLB Document 5 Filed 07/02/20 PageID.19 Page 1 of 1



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   BYRON M. AGUIRRE, individually and                  Case No.: 20-cv-812-CAB-JLB
     on behalf of all others similarly situated,
12
                                        Plaintiff,       ORDER ON JOINT MOTION FOR
13                                                       EXTENSION OF TIME TO
     v.                                                  RESPOND TO COMPLAINT
14
     MIDLAND CREDIT MANAGEMENT,
15                                                       [Doc. No. 4]
     INC.,
16                                   Defendant.
17
18         The parties’ Joint Motion to Extend Defendant’s Time to Respond to the complaint
19   [Doc. No. 4], is hereby GRANTED. Defendant must answer or otherwise respond to the
20   complaint by July 20, 2020.
21         It is SO ORDERED.
22   Dated: July 2, 2020
23
24
25
26
27
28

                                                     1
                                                                               20-cv-812-CAB-JLB
